Citation Nr: 1048228	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypothyroidism, to include 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from January 1971 
to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in part, denied service connection for 
hypothyroidism.  

In July 2007, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of the 
testimony is associated with the claims file.  

The case was previously before the Board in February 2008 and 
April 2010, when several issues were remanded for additional 
development, including examination of the Veteran and medical 
opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal no complaints of, treatment 
for, or diagnosis of hypothyroidism during active service.

2.  The earliest evidence of a diagnosis of hypothyroidism is 
dated February 2000, over 27 years after the Veteran separated 
from military service.

3.  The Veteran was treated for hypothyroidism with Synthroid; 
treatment was discontinued in 2007 and she is not currently 
diagnosed with hypothyroidism.

4.  The competent evidence of record indicates that the Veteran's 
hypothyroidism is unrelated to military service or any service-
connected disability, including her service-connected diabetes 
mellitus.   
CONCLUSION OF LAW

The criteria for service connection for hypothyroidism, to 
include as secondary to service-connected diabetes mellitus, have 
not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 38 C.F.R. § 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated September 2002.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided additional notice in a letter dated 
March 2006, which substantially complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in a supplemental statement of the 
case dated September 2006.  

VA has obtained service personnel records, service treatment 
records, private medical records, VA treatment records, VA 
examination reports, assisted the Veteran in obtaining evidence, 
and afforded her the opportunity to present testimony, statements 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and she has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310.  This is commonly 
referred to as "secondary" service connection, as the claimed 
disability has been caused secondary to a disability for which 
service connection has already been established.  Any additional 
impairment of earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition is 
considered a part of the original condition.  Id.

The Veteran claims entitlement to service connection for 
hypothyroidism.  Specifically she claims that the disability is 
caused by her service-connected diabetes mellitus.  

The Veteran's service treatment records reveal no complaints of, 
treatment for, or diagnosis of hypothyroidism during active 
service.  The earliest evidence of a diagnosis of hypothyroidism 
is a VA treatment record dated February 2000, over 27 years after 
the Veteran separated from military service.  This record lists 
hypothyroidism in the diagnoses listed in the assessment section.  
Other VA treatment records show continued diagnoses of 
hypothyroidism such as noted in the medical history reported in a 
July 2003 VA treatment record. 

In the April 2009, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examining physician reviewed the 
evidence of record and noted that the Veteran had a history of 
hypothyroidism being diagnosed in 2002.  The examiner noted that 
the Veteran was treated for hypothyroidism with medication, 
Synthroid, from approximately that time until 2007, and since 
that time her thyroid function was normal.  The diagnosis was a 
history of hypothyroidism with "no evidence of hypothyroidism at 
this time."  

Since the appellant had a diagnosis of hypothyroidism, and was 
treated with medication, during the pendency of her current 
claim, service connection may still be warranted.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the case was 
returned for a medical opinion.  In May 2010, the examining 
physician reviewed the evidence and stated that the Veteran's 
"hypothyroidism is not secondary to or aggravated by the 
service-connected diabetes mellitus.  Hypothyroidism is a 
separate issue from diabetes mellitus."  

The preponderance of the evidence is against the Veteran's claim 
for service connection for hypothyroidism.  Hypothyroidism was 
first diagnosed and treated decades after service.  There is no 
evidence of hypothyroidism during service and no evidence linking 
the disability to service.  Accordingly service connection on a 
direct basis is not warranted.  

The Veteran specifically claims that her hypothyroidism is caused 
by  her service-connected diabetes mellitus; however, there is no 
evidence that the Veteran has the medical training or expertise 
to provide a competent opinion on the relationship between her 
diabetes and hypothyroidism and her opinion has no probative 
value.  The medical opinion provided in May 2010 by a medical 
professional was that the Veteran's hypothyroidism was not 
related to the service-connected diabetes mellitus.  There is 
also no evidence of record linking the Veteran's hypothyroidism 
to any other service-connected disability.  

The preponderance of the evidence is against the claim for 
service connection for hypothyroidism, to include as secondary to 
service-connected diabetes mellitus; there is no doubt to be 
resolved; and service connection is not warranted.


ORDER

Service connection for hypothyroidism is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


